Title: To Thomas Jefferson from Benjamin Franklin, 1 October 1785
From: Franklin, Benjamin
To: Jefferson, Thomas



Sir
Philada. Octr. 1. 1785.

I wrote to you by a former Opportunity, to acquaint you with our safe Arrival. Mr. Houdon, who had been much perplex’d by the Accident of leaving his Things behind him, has found here the Tools and Materials he wanted, and set out last Wednesday for General Washington’s. My Grandson went the Day after to New York, where the Congress are still sitting, and likely to sit the Year out, having as I am told much Business, and finding it very difficult to agree upon the Mode of the Requisition. In general the Affairs of our Country seem to be in good Train: the last Harvest good, our own Produce high, foreign Supplies, both European and West Indian low: We have indeed some Party Wranglings; but no free Country was ever without them; and I do not think they are likely to produce any considerable bad Consequences. Mr. Houdon has been furnish’d here with the Value of Twenty-four Hundred Livres, for his Occasions, for which he has drawn on you in my favour. I find myself the better for my Voyage, and I hope you continue well; being, with sincere Esteem, Sir, Your most obedient & most Humble Servant,

B. Franklin

